Case 8:21-cv-00756-JLS-ADS Document 16 Filed 07/23/21 Page 1 of 1 Page ID #:45




   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT

   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
       THERESA BROOKE, a married woman
  11   dealing with her sole and separate claim,      Case No: 8:21-cv-00756-JLS-ADS
  12                        Plaintiff,                ORDER DISMISSING CASE
  13
  14   vs.
  15
       USA HOTEL GROUP LLC,
  16
                            Defendant.
  17
  18
  19          Pursuant to the parties’ Stipulation of Dismissal with Prejudice (Doc. 15), IT IS

  20   HEREBY ORDERED that this case is DISMISSED WITH PREJUDICE, with each

  21   party to bear their own fees and costs.

  22
  23   Dated: July 23, 2021
  24
  25                                               HON. JOSEPHINE L. STATON
                                                   UNITED STATES DISTRICT JUDGE
  26
  27
  28
